Citation Nr: 1739853	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-09 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected deviated septum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2016, a videoconference hearing was held before the undersigned; a transcript is of record.

In September 2016, the Board reopened a claim for service connection for right ear hearing loss and remanded the underlying claim, as well as claims for service connection for left ear hearing loss, tinnitus, and sleep apnea, for further development.

In a February 2017 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and tinnitus.  As these awards represent complete grants of the benefits sought, they are no longer on appeal.


FINDING OF FACT

Sleep apnea was not manifested during service, and is not show to be related to such service, to include to service-connected deviated septum.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met.  A May 2010 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records and post-service treatment records have been obtained.  VA examinations were obtained and are adequate to decide the claim under the theories of entitlement raised by the Veteran and the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the January 2017 examination and opinion substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the opinions of record are adequate to address the questions raised by this appeal and neither the Veteran nor his representative have provided a specific basis for finding that the clinicians that provided these examinations are not competent to provide these opinions.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2016 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has sleep apnea due to service, specifically related to his service-connected deviated septum.  He testified that after his deviated septum during service, his first wife reported that he was snoring.  See July 2016 Hearing Transcript, pp. 16.  He also reported his second wife said that every year he stopped breathing "more and more" while sleeping, but did not indicate when it began.  Id. at 17.

His service medical records, to include his December 1970 Report of Medical History at separation, do not reflect any complaints of sleep apnea.  On his December 1970 Report of Medical History, the Veteran denied frequent trouble sleeping, and stated, "[p]hysically I feel great and ready to be discharge[d]!"

On April 2012 VA examination, the examiner noted the Veteran was diagnosed with obstructive sleep apnea in 2009.  However, the examiner was not provided the Veteran's claims file, so was unable to provide an etiological opinion.

In January 2013, after reviewing the Veteran's claims file, the examiner opined that sleep apnea was less likely than not proximately due to or the result of his service-connected deviated septum.  The examiner stated current medical literature does not support deviated nasal septum or related treatment as a cause or risk for the development of obstructive sleep apnea.

On January 2017 VA examination, the Veteran reported he had problems sleeping for many years, and he had trouble breathing through his nose ever since his deviated septum during service.  The examiner opined that the Veteran's sleep apnea was not at least as likely as not aggravated beyond its natural progression by the deviated septum, as there was no evidence of aggravation presented.

The Board finds that the evidence of record does not support a finding of service connection for sleep apnea.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's current sleep apnea and service.  The examiners expressed familiarity with the record and provided clear explanations of rationale.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's sleep apnea was related to service, to include his service-connected deviated septum.  The opinions, when taken together, are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing his sleep apnea to service or to service-connected deviated septum.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of his current sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


